—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this proceeding challenging a determination finding him guilty of violating the prison disciplinary rules that prohibit violent conduct, assaulting an inmate, fighting and possession of a weapon. The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. *622Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see Matter of Maldonado v Goord, 296 AD2d 807 [2002]).
Mercure, J.P., Peters, Mugglin, Rose and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.